Citation Nr: 0915732	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  08-21 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a 
gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1959 to 
February 1962 and from May 1962 to May 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied the above claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (8).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Board denied service connection for a psychiatric 
disorder and for a gastrointestinal disorder in September 
1999, on the basis that new and material evidence had not 
been submitted to reopen the claims.  

2.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claims and 
raising a reasonable possibility of substantiating the claims 
has not been received.  


CONCLUSIONS OF LAW

1.  The September 1999 Board decision denying the petition to 
reopen the claims for service connection for a psychiatric 
disorder and a gastrointestinal disorder is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  The criteria to reopen the claims for service connection 
for a psychiatric disorder and a gastrointestinal disorder 
based on new and material evidence are not met.  38 U.S.C.A § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service- 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought. To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in December 2006 that fully addressed all 
three notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the underlying 
claim for service connection.  That letter also informed the 
Veteran that his claims had previously been denied and that 
new and material evidence was required to reopen the claims.  
He was given the proper definition of new and material 
evidence and told the basis for the denial of his claims in 
the prior decision.  That letter also informed the Veteran as 
to how VA assigns disability ratings and effective dates in 
the event that a claim is granted.

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and private medical records.  VA 
examinations are not warranted as the claims have not been 
reopened.  See 38 C.F.R. § 3.159(c)(4)(iii).  VA has 
satisfied its assistance duties.

The Veteran submitted additional evidence to the Board in 
March 2009, and his representative waived RO consideration of 
this evidence in April 2009.  Therefore, remand for the 
issuance of a supplemental statement of the case is not 
required.  See 38 C.F.R. § 19.31.

The Board also notes that the Veteran's representative argued 
that at the time of a prior Board decision in July 1994, 
there was a failure to provide the then-representative with a 
copy of a Board medical advisor's opinion.  However, the July 
1994 Board decision (page 3) specifically noted that this had 
been accomplished.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Ulcers and psychoses will be presumed to have been incurred 
or aggravated in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The RO denied service connection for anxiety reaction with 
stomach trouble in July 1970.  At that time, it noted that 
there had been no diagnosis of any psychiatric disorder in 
service, and that on VA examination in February 1970, the 
Veteran was rather tense and emotionally unstable.  Anxiety 
reaction and functional stomach trouble due to it were 
diagnosed.  

In July 1994, the Board denied service connection for a 
stomach disorder and found that new and material evidence had 
not been received to reopen a claim for service connection 
for an acquired psychiatric disorder.  The Board found that a 
chronic stomach disorder had not been demonstrated, and that 
the evidence received since the July 1970 RO denial of 
service connection for psychiatric disability did not raise a 
reasonable possibility of changing the outcome of the claim.  
There had been VA diagnoses of dysthymic disorder in 1990 and 
1991.  

In October 1994, the RO found that new and material evidence 
had not been received to reopen a claim for service 
connection for stomach condition and for a nervous condition.  
Evidence showing treatment of a stomach condition after 
service was not considered new or material, as there had not 
been treatment during service or medical evidence relating it 
to service.  It found that new and material evidence had not 
been submitted for service connection for a nervous condition 
as the evidence submitted was not material to the issue.   

In January 1995, the RO found that new and material evidence 
had not been received to reopen a claim for service 
connection for a stomach condition.  The evidence had shown 
gastrointestinal problems following service, but there was no 
indication of treatment during service, nor any medical 
opinion relating the condition to the Veteran's service.  It 
also found that new and material evidence had not been 
received to reopen a claim for service connection for a 
nervous condition.  

The Board denied service connection for a psychiatric 
disorder and gastrointestinal disorder in September 1999.  At 
that time, the Board noted that service connection had 
previously been denied for psychiatric disorder because the 
Veteran had not brought forth evidence of such in service, 
evidence of manifestations of a psychosis to a compensable 
degree within one year following service, or competent 
evidence of a nexus between the diagnoses of psychoneurosis, 
manic depressive illness, schizophrenia, with depression, 
dysthymic disorder with major depressive episodes, and major 
depression and service.  

The Board also noted that service connection had previously 
been denied for a gastrointestinal disorder because the 
Veteran had not brought forth evidence of a chronic 
gastrointestinal disorder in service nor competent evidence 
of a nexus between a current gastrointestinal disorder and 
service.  The Board noted that since a January 1995 
determination, the Veteran had not presented any competent 
evidence of either incurrence of a gastrointestinal disorder 
in service or competent evidence of a nexus between the 
diagnosis of gastrointestinal disorder and service.  

In the September 1999 decision, the Board found that since 
the prior denials, the Veteran had not presented any new 
facts and no new factual bases for considering the claims.  
It concluded that the Veteran had not submitted any evidence 
which was so significant that it must be considered in order 
to fairly decide the merits of the claims.  In January 2000, 
a motion for reconsideration of the September 1999 Board 
decision was denied.

The Veteran again sought to reopen his claims in November 
2006.  Claims are to be reopened when new and material 
evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  
Applicable 38 C.F.R. § 3.156 (2008) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

Evidence obtained since the September 1999 Board decision 
includes VA medical records dated from 1997 to 2008.  The 
Veteran had short term memory loss in May 2006, 
anxiety/depression in September 2007, and dementia in 
November 2007 and March 2008.  These records also showed 
treatment for gastroesophageal reflux disease and possible 
gastroparesis in March 2006, and for gastroesophageal reflux 
disease in September 2007, November 2007, and March 2008.   
This evidence is cumulative and not new.  There was evidence 
before the Board in September 1999 showing current 
psychiatric and gastrointestinal disorders.  Further, this 
evidence is not material as it does not relate any current 
psychiatric or gastrointestinal disorder to the Veteran's 
active service.  None of the additional medical evidence 
submitted shows that the Veteran's current psychiatric or 
gastrointestinal disorder had its onset during active service 
or is related to an in-service event, injury, or disease.  

Evidence submitted since the September 1999 Board decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate either claim, and does not raise a reasonable 
possibility of substantiating either claim.  Thus, new and 
material evidence has not been received and the claims are 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

The application to reopen the claim for service connection 
for a psychiatric disorder is denied.

The application to reopen the claim for service connection 
for a gastrointestinal disorder is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


